Citation Nr: 1029196	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  10-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to December 
1955.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in May 2010.  A transcript 
of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the Veteran has alleged posttraumatic 
stress disorder (PTSD) due to military sexual trauma.  In March 
2007 a VA certified social worker determined that the Veteran had 
PTSD due to military sexual trauma.  While this diagnosis was not 
made by a psychiatrist or psychologist, it is sufficient to 
trigger VA's duty to provide an examination to determine whether 
the Veteran meets the DSM-IV criteria for a diagnosis of PTSD 
and, if so, whether that PTSD is related to her military service, 
specifically her alleged in-service rape.

The Board is also cognizant of the decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), whereby the scope of a claim for 
PTSD includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Therefore, the RO 
should determine whether service connection is warranted for any 
other acquired psychiatric disorder diagnosed by the examiner.

The Veteran is notified that this examination is necessary to 
evaluate her claim.  The consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
psychological examination by a psychiatrist 
or psychologist to determine the nature and 
etiology of any acquired psychiatric disorder 
found to be present.  The claims file should 
be made available to the examiner and 
reviewed in conjunction with this 
examination.  Any indicated studies should be 
performed.

Based on the examination results and review 
of the record, the examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that PTSD or any other 
diagnosed psychiatric disorder is 
etiologically related to the Veteran's active 
service.  The rationale for each opinion 
expressed must be provided.

If the Veteran is diagnosed with PTSD, the 
examiner should specify the underlying 
traumatic events on which such diagnosis is 
made, specifically the alleged military 
sexual trauma.

2.  Then, the RO or AMC should adjudicate the 
Veteran's claims on a de novo basis.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and 
provided the requisite opportunity to respond 
before the claims folder is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

